Case 7:20-cr-00444-VB Document 55 Filed 02/12/21 Page 1of1
Case 7:20-cr-00444-VB Document 48-1 Filed 02/01/21 Page 1ofi

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
UNITED STATES OF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE
-against-
20 -CR-444 (V§B)
JOSEPH SCOTT,
Defendant(s).
wooo ~---X
Defendant JOSEPH SCOTT. hereby voluntarily consents to

participate in the following proceeding via_—-ideoeonferencing ar _x__ teleconferencing:
Initial Appearance Before a Judicial Officer

Arraignment (Note: If on Felony Information, Defendant Must Sign Separate Waiver of
Indictment Form)

Bail/Detention Hearing

 

 

_x__ Conference Before a Judicial Officer, including conference scheduled for February 12,
2021
gio Satl (by VB) Ahh
Defendant’s Signature Defendant’s Counsel's Signature
(Judge may obtain verbal consent on signed electronically

Record and Sign for Defendant)

 

JOSEPH SCOTT DANIEL S. PARKER

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or TL conferenging technology.
aoty UL

Date U.S. District Judge/U.$-Magistratedodge7

Jot

 
